Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,353,604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 27-28, 33-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2016/0094619) in view of Hashimoto (US 2015/0143134).

Regarding claim 21, Khan discloses a method, comprising:
receiving, by a memory device, an data object definition command from a host that indicates one or more transformations to apply to an data object [see paragraphs 36 & 39-40; SSD controller receives job execution command from server (interpreted here as host), command is to perform compute intensive operations (e.g. encryption) on data];
causing the one or more transformations on the data object at the memory device to generate one or more transformed data objects [see paragraphs 40-41; result of compute on data is output data (transformed objects)];
storing the one or more transformed data objects in memory at the memory device [see 41; output data may be stored in non-volatile memory of SSD]; and
sending completion information to the host to indicate completion of the one or more transformations on the data object [see paragraph 40; output of computed data may be sent to host (i.e. completion information)].

Khan does not expressly disclose that the memory associated with one or more namespaces identified in the data object definition command.

Hashimoto discloses a non-volatile storage system in which the storage comprises namespaces, and a host command (e.g. for encryption of data) can comprise namespace identification information [see paragraphs 5, 16, 25 and 27].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Hashimoto in the system of Khan.

The motivation for doing so would have been to access particular blocks within a shared storage resource such as non-volatile memory [see Hashimoto, paragraphs 16-17].

Therefore, it would have been obvious to combine Hashimoto with Khan for the benefits listed above, to obtain the invention as specified in claims 21, 27-28, 33-35 and 39-40.

	
Regarding claim 27, the combination discloses the method of claim 21, comprising:
receiving the data object in a buffer at the memory device via a write operation from the host, prior to causing the one or more transformations on the data object [see paragraph 41; transfer buffer may temporarily host data sent to SSD and memory to be output from SSD].

Claims 28, 33-35 and 39 recite the same limitations as claims 21-22 and 27 and are rejected using the same logic as recited above.

40.     The system of claim 39, the volatile memory comprising static random access memory [see Khan, paragraph 41; transfer buffer may comprise SRAM].

Claims 22-24, 29-30 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khan et al. in view of Hashimoto, and further in view of Nagai et al. (US 2013/0142325).

Regarding claim 22, Khan and Hashimoto disclose the method of claim 21 as described above.

The combination does not expressly disclose transmitting the capabilities of the memory device to the host prior to receiving the data object definition command.

Nagai discloses a flash memory system in which a memory device may be queried for its capabilities [see paragraph 564; get features command determines functionality of flash memory].

At the time of the invention it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nagai and Hashimoto in the system of Khan.

The motivation for doing so would have been to determine the state of memory functions to enable certain signals [see Nagai, paragraph 564].

Therefore, it would have been obvious to combine Nagai with Khan and Hashimoto for the benefits listed above, to obtain the invention as specified in claims 22-24, 29-30 and 36.

Regarding claim 23, the combination discloses the method of claim 22, the capabilities comprising encryption, image processing, or deduplication [see Khan, paragraph 39; capabilities include encryption].

Regarding claim 24, the combination discloses the method of claim 22, the memory associated with the one or more namespaces identified in the data object definition command comprises non-volatile memory [see Hashimoto, paragraphs 5, 16, 25 & 27; non-volatile memory utilizes namespaces].

Claims 29-30 and 36 recite the same limitations as claims 22-24 and are rejected using the same reasoning s above.


Claims 25-26, 31-32 and 37-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khan, Hashimoto and Nagai further in view of Shaharabany et al. (US 2015/0301763) hereinafter referred to as S.

Regarding claim 25, Khan, Hashimoto and Nagai disclose the method of claim 21 as discussed above.

The combination does not expressly disclose sending a pointer from the host to the memory representing the location of the data to be copied to the memory.

S discloses a storage system in which the host sends a pointer with a write command, wherein the pointer is a location of data stored on the host to be copied to the memory and the commands are stored in a queue of the memory [see claim 1 and paragraph 20].

At the time of the invention it would have been obvious to a person of ordinary skill in the art to utilize the teachings of S in the system of Khan, Hashimoto and Nagai.

The motivation for doing so would have been to maximize performance and to facilitate the transfer of data from host to memory [see S, paragraph 2 and claim 1].

Therefore, it would have been obvious to combine S with Khan, Hashimoto and Nagai for the benefits listed above, to obtain the invention as specified in claims 25-26, 31-32 and 37-38.

Regarding claim 26, the combination discloses the method of claim 25, comprising the buffer including volatile memory [see Khan, paragraph 41; SSD comprises SRAM transfer buffer 190 for temporarily holding I/O data].

Claims 31-32 and 37-38 recite the same limitations as claims 25-26 and are rejected using the same reasoning as above.

Response to Arguments
Applicant’s arguments, filed 3/1/2021, with respect to the rejection(s) of claim(s) 21-40 under 35 USC 103 under Khan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khan (US 2016/0094619).

	CLOSING COMMENTS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137